Citation Nr: 0000144	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  95-37 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for varicose veins.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
right leg injury.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	P.L.P., agent



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had certified active duty for training from 
October 1963 to June 1964, and, in pertinent part, from July 
22, 1979 to August 5, 1979.  There is also of record 
uncertified evidence of active duty for training on May 19, 
1979.

There have been prior final Board of Veterans' Appeals 
(Board) decisions rendered for each of the claims at issue.  
The veteran applied to reopen his claims in March 1993.  He 
appealed November 1994 Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions on the claims.  He 
presented testimony during a hearing which was held at the RO 
by RO personnel in January 1995, and during a hearing at the 
RO before the undersigned member of the Board in February 
1998.  

In March 1993, the veteran had also filed original claims for 
other disabilities.  Final decisions on those claims were 
rendered by the Board in October 1998.  

The October 1998 Board decision deferred final decisions on 
the claims now at issue pending completion of action it 
ordered on remand in its October 1998 decision.  Such claims 
are now ready for final appellate consideration by the Board.



FINDINGS OF FACT

1.  The Board last denied service connection for varicose 
veins in June 1992.

2.  Since June 1992, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the varicose veins claim has not been 
submitted.

3.  The Board last denied service connection for residuals of 
a right leg injury in December 1987.

4.  Since December 1987, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the right leg injury claim has not been 
submitted.

5.  The Board last denied service connection for a 
psychiatric disability in December 1987.

6.  Since December 1987, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the psychiatric disability including 
PTSD claim has not been submitted.



CONCLUSIONS OF LAW

1.  The Board's June 1992 decision denying service connection 
for varicose veins is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (1999).

2.  The evidence submitted since the Board's June 1992 
decision is not new and material; thus, the claim of service 
connection for varicose veins cannot be reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The Board's December 1987 decision denying service 
connection for residuals of a right leg injury is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

4.  The evidence submitted since the Board's December 1987 
decision is not new and material; thus, the claim of service 
connection for residuals of a right leg injury cannot be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

5.  The Board's December 1987 decision denying service 
connection for a psychiatric disability is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 1100 (1999).

6.  The evidence submitted since the Board's December 1987 
decision is not new and material; thus, the claim of service 
connection for a psychiatric disability including PTSD cannot 
be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disability resulted from 
a disease or injury which was incurred in or aggravated by 
service or that the disability is otherwise attributable to 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The service incurrence of a psychosis may be presumed if it 
is manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 1137 
(West 1991 & Supp 1998).  

Finality

The decision of the Board is final.  When a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. §§ 7103, 7104 (West 
1991).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, a three-step test was recently announced by 
the Court of Appeals for Veterans Claims (Court).  See Elkins 
v. West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  In Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
noted that some new evidence could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge 
invalidated the 'reasonable possibility of changing the 
outcome' materiality test set forth in Colvin v. Derwinski, 1 
Vet. App. 171 (1991), and indicated that 38 C.F.R. § 3.156 
was to be applied.

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
basis for the last disallowance.  Id. at 284.

In determining whether evidence is new and material, the 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1.  Varicose veins claim

Factual Background

The veteran's claim of entitlement to service connection for 
varicose veins was last denied by the Board in a June 1992 
decision.  He now seeks to reopen his claim.

The gist of the veteran's claim is that he aggravated his 
right leg varicose veins disability during active duty for 
training on May 19, 1979, and that as such, service 
connection is warranted.  

The "old" evidence

Evidence of record at the time of the June 1992 Board 
decision included a March 1978 service examination report 
which indicated that clinically, the veteran had varicose 
veins of his right inner thigh.  

There was also of record a December 1978 or 1979 private 
medical record from Dr. Sapia which indicated that the 
veteran had been under that physician's care since December 
1973 due to vascular insufficiency, intermittent 
claudication, and varicose veins, and that he could not walk 
long distances or be on his feet for long periods of time.  

A July 22, 1979 note from the veteran's unit commander and 
medical officer notes that he complained of problems with 
both legs.  They stated that the veteran had varicose veins 
of the right leg, and that he should avoid standing and 
prolonged walking.  He was given light duty.  A note from the 
next day states that the veteran had right leg varicose veins 
in the greater and lesser saphenous systems, and that surgery 
was recommended.  The veteran was disposed to duty, and it 
was stated that he could be given an administrative transfer 
until after surgery.  

A December 1979 private medical record from F.I. Rodriguez 
Munoz, M.D. stated that it was not possible for the veteran 
to work, effective from December 4, 1979, and that the 
diagnosis was varicose veins.

Two statements received in May 1983 from comrades of the 
veteran indicated that when they were doing an exercise on 
May 13, 1979, the veteran complained of pain in his legs, and 
that he was noted to have swollen legs.  Later on, they had 
summer camp from July 22 to August 5, 1979, and at that time, 
the veteran was referred to a service department physician, 
surgery was recommended, and the veteran was later discharged 
from the service in July 1980.  

An October 1985 statement from the veteran stated that he had 
been treated by Dr. Sapia on May 21, 1979, and that the 
doctor gave him medication.  On July 22, 1979, he reported 
for training and was doing well until the end of the day, 
when his legs were swollen and hurting, so he went to sick 
call.  He underwent right leg surgery on December 26, 1979 at 
a private hospital.  

An October 1985 National Guard Bureau medical statement 
states that the veteran was seen on July 22, 1979, for 
varicose veins which existed prior to service and were 
aggravated by service.  An investigation report for the 
National Guard Bureau dated in November 1985 states that the 
veteran had varicose veins with a right leg blood clot 
sustained on May 19, 1979, in a foot march to the training 
area, which existed prior to service and was aggravated by 
service.  It was determined to be in line of duty.

During a hearing at the RO in March 1986, the veteran 
testified that walking he had performed during the national 
guard exercise in May 1979 aggravated his varicose veins 
disability.

The Board's last denial of service connection for varicose 
veins, in June 1992, indicated that evidence which was 
received at that time was not sufficient to reopen the claim 
for service connection for varicose veins.  The Board had 
previously denied service connection for varicose veins on 
the basis that they existed prior to service and were not 
aggravated by any of the veteran's periods of active duty for 
training.  

The additional evidence

In February 1994, a late December 1979 private surgical 
pathology report was received.  It indicates that the veteran 
had a varicose vein removed from his right leg in December 
1979, and that the vein exhibited phlebosclerosis.  

During a hearing at the RO in January 1995, the veteran 
described the events of March through December 1979, and 
stated that he was operated on for a blood clot in December 
1979.  He opined that the varicose veins disability was 
aggravated in service in 1979.  

A January 1995 statement from Dr. R.C. Marin reflected that 
Dr. Marin had treated the veteran since January 1980 for 
multiple disabilities including peripheral vascular 
insufficiency.  Dr. Marin related the history given by the 
veteran of an accident on May 19, 1979, while in the National 
Guard which resulted in upper right leg lesions and hematomas 
and subsequent phlebothrombosis.

During the February 1998 hearing at the RO before the 
undersigned member of the Board, the veteran indicated that 
his active duty for training in March 1979 was the reason he 
had his private varicose vein surgery in December 1979.

In December 1998, private hospital and operation reports 
showing that the veteran underwent right leg varicose veins 
surgery in December 1979 were received.

Duplicates of evidence previously of record have been 
received since the veteran applied to reopen his claim in 
March 1993.

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for varicose 
veins.  The Board last denied the veteran's claim in June 
1992.  Board decisions are final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §20.1100 (1999).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the Board's June 1992 decision.

The Board notes that the essential basis for the final June 
1992 Board decision was that the veteran had not shown that 
his varicose veins disability had been aggravated during 
active duty for training.  The Board also notes that a 
previous Board decision in September 1989 advised the veteran 
that the Board was not bound by the National Guard 
determination about aggravation.

The Board has carefully reviewed the veteran's contentions 
and the additional evidence which has been associated with 
the claims folder since the June 1992 Board decision.  Having 
so reviewed the evidence, the Board finds that new and 
material evidence has not been presented since that time.  

The evidence added to the record since the October 1992 
denial of the claim includes duplicates of service medical 
records which were previously considered in October 1992.  
Duplicate evidence is not new evidence.  38 C.F.R. § 3.156.  
Moreover, the December 1979 surgical pathology report which 
was submitted in February 1994 and the reports of the 
December 1979 hospitalization received in December 1998 are 
not new, as there was previously evidence of record 
indicating that the veteran had surgery in December 1979.  
38 C.F.R. § 3.156.  These records do not indicate that the 
surgical procedure was necessitated because of an aggravation 
of the veteran's varicose veins disability during active duty 
for training; there is no reference his service in the 
records.  In other words, they do nothing to show 
aggravation.  Evidence of a temporal relationship is not 
evidence of a causal relationship.

The veteran's testimony that active duty for training in 
March 1979 aggravated his varicose veins disability is not 
new either.  He has rendered this opinion on multiple 
occasions in the past, so repeating it does not make it new.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, the Board 
would note that the veteran, being a layperson, is 
incompetent to opine as to whether or not his right leg 
varicose veins disability was aggravated by active duty for 
training in March 1979.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

For the veteran to reopen his claim based on new and material 
evidence, he would need to submit competent medical evidence 
indicating that injury during active duty for training in 
March 1979 aggravated his varicose veins disability; that is, 
he would have to submit a competent medical opinion with 
supporting rationale that indicates that injury during active 
duty for training chronically increased the severity of the 
varicose veins disability beyond its natural progression.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991) ("Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened.").  

Evidence indicating that the veteran had leg symptoms during 
active duty for training in March 1979, and additional 
evidence indicating that he had varicose veins surgery in 
December 1979, is not the same as evidence opining that the 
varicose veins disability was aggravated by service.  The 
evidence, namely the March 1978 service examination report 
and the December 1979 private medical record from Dr. Sapia, 
showed that symptomatic varicose veins had existed prior to 
the March 1979 active duty for training.  The fact that they 
were again symptomatic during the brief period of active duty 
for training and that later surgery was recommended and 
occurred does not demonstrate aggravation.

A medical opinion indicating and medically explaining that a 
chronic worsening of the varicose veins disability came about 
as a result of the activities the veteran performed on active 
duty for training in March 1979 would have the effect of 
reopening the claim.  This has not been submitted.  As such, 
new and material evidence has not been received.

In the absence of new and material evidence, the veteran's 
attempt to reopen his claim of entitlement to service 
connection for varicose veins disability is not successful, 
as the evidence he has submitted does not meet the 
requirements found in 38 C.F.R. § 3.156(a).  In sum, the 
evidence submitted since the June 1992 Board decision is 
cumulative of evidence previously submitted.

The law is clear that the Board does not have jurisdiction to 
consider a claim over which there was a prior final decision 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must find that new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Since the recently 
submitted evidence is not new and material, the claim of 
service connection for varicose veins is not reopened and the 
benefit sought on appeal remains denied.

2.  Right leg injury

Factual background

The veteran's contention is that he fractured his right leg 
during service in 1963, as reflected by his treatment 
records, and that he currently has disability because of it.  
Therefore, he feels service connection is warranted.  Service 
connection was last denied for this disability by the Board 
in December 1987.


The "old" evidence

At the time of the Board's December 1987 decision denying 
service connection for residuals of a right leg injury, there 
was of record a January 1964 service medical record showing 
that the veteran was examined after falling and twisting his 
right ankle three days beforehand.  Clinically, there was 
swelling, slight inflammation, and tenderness of the 
Achilles' tendon.  X-rays of the right ankle were negative 
for fracture.  

On physical examination for release from active duty in June 
1964, the veteran denied pertinent symptomatology and 
reported that he had broken his right leg in December 1963.  
Clinically, his lower extremities were normal.  The examiner 
noted that the veteran had not sustained a fracture but 
instead had sustained an Achilles' tendon strain with no 
residuals.

On service examination in April 1978, the veteran denied 
pertinent complaints, and clinically, his right leg was 
normal.  

A March 1983 letter from a private physician stated that the 
veteran had been under his treatment since January 1980 for 
painful syndrome of both lower extremities, accompanied by 
edema and changes of color of the skin of both lower 
extremities.

During a hearing which was held at the RO in March 1986, the 
veteran testified that he fractured his right leg in service, 
and that it was determined to be an inversion sprain.

The Board's December 1987 decision

The Board in December 1987 noted that there had been a right 
ankle injury in January 1964, but found that there was no 
current right ankle disability shown, and that as such, the 
inservice injury was acute and transitory.

The additional evidence

During the hearing which was held at the RO in January 1995, 
the veteran testified that he had a problem with his right 
leg in 1963, and that in January 1964, he was given a cast 
for it.  He appears to have been opining that his right leg 
injury which was treated in January 1964 caused his right leg 
varicose veins disability, described above.  He gave 
essentially the same testimony in February 1998.

Private and VA racords of treatment from 1980 and thereafter 
make no reference to the residuals of an ankle injury in 
service.

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for residuals of a 
right leg injury.  The Board last denied the veteran's claim 
in December 1987.  Board decisions are final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. §20.1100 (1999).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the Board's December 1987 
decision.

The Board notes that the essential basis for the final 
December 1987 Board decision was that the veteran had not 
shown that he had right ankle disability, or that he had 
residuals of the right ankle injury which he sustained in 
January 1964. 

The Board has carefully reviewed the veteran's contentions 
and the additional evidence which has been associated with 
the claims folder since the December 1987 Board decision.  
Having so reviewed the evidence, the Board finds that new and 
material evidence has not been presented since that time.  

The veteran has not submitted any competent medical evidence 
of current right ankle disability, or of a relationship 
between any such right ankle disability and his in-service 
right ankle injury.  Competent medical evidence of both a 
right ankle disability and a nexus to service was necessary 
and lacking at the time of the December 1987 decision and is 
still lacking.  As such, new and material evidence has not 
been submitted, and the claim may not be reopened.  Evans.  
Again, the veteran is not competent to provide a medical 
opinion as to diagnosis of any current ankle disability and 
its nexus to service.  Espiritu.

In terms of the veteran's sentiment that his current right 
leg varicose veins disability was caused by a right ankle 
disability which was incurred as a result of the January 1964 
right ankle injury, secondary service connection for right 
leg varicose veins could not be obtained unless a right ankle 
disability were service-connected first, and it would further 
need to be shown that the varicose veins disability was 
proximately due to or the result of the right ankle 
disability.  38 C.F.R. § 3.310 (1999).  Medical evidence 
would be required for this showing of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

3.  Psychiatric disability including PTSD

Factual background

The veteran contends that his psychiatric disability was 
caused by service.  Service connection was last denied for 
this disability by the Board in December 1987.  No continuous 
periods of active service for 90 days or more during 1979 are 
shown.

The "old" evidence

The veteran admitted to having been excessively worried on 
service entrance examination in March 1963.  Service medical 
records showed no treatment for psychiatric problems and did 
not diagnose a psychiatric disability.  

The veteran denied psychiatric symptoms and was normal 
psychiatrically on service examination in April 1978.  

A May 1983 letter from Dr. Marin stated that the veteran had 
been under his care since January 1980, suffering, among 
other things, from severe emotional disturbances of the 
schizophrenic type.

The Board's December 1987 decision

In December 1987, the Board indicated that the evidence 
showed current psychiatric disability, but that such was not 
shown during any period of active duty for training.  

The additional evidence

A February 1980 private medical record received in December 
1998 states that the veteran had started showing an unusual 
attitude about six months beforehand.  In about January 1980, 
the veteran had been seen by one doctor for other problems, 
and that doctor noticed that the veteran had a nervous 
problem and referred him to a psychiatrist, who prescribed 
medication.  After evaluation, the impression was severe 
situational depression.

An April 1981 private medical record received in December 
1998 indicates that the veteran was first seen in February 
1980 for severe paranoid psychosis.  

An April 1981 private medical record from a psychiatrist 
notes that the veteran reported that his psychiatric symptoms 
started happening about over one year ago, when his father 
died.  He had been nervous from the time his father had 
fallen ill.  

A May 1981 private medical record which was received in 
December 1998 states that in 1979, the veteran began to 
complain of marked anxiety, depressed mood, dull occipital 
headaches, tremulousness, and insomnia, with visual and 
auditory hallucinations.  After clinical evaluation, the 
impression was psychiatric disorder, probably a psychosis 
with depressive features.  

A September 1982 private neurology examination report which 
was received in December 1998 states that the veteran 
reported a nervous condition with onset three years 
beforehand.  The diagnosis was psychiatric disorder.  

In a January 1995 statement Dr. Marin reported treating the 
veteran since January 1980 for several disabilities including 
emotional maladjustment.

During the hearings which were held before an RO hearing 
officer in January 1995 and before the undersigned Board 
member in February 1998, the veteran testified about his 
service experiences and that he now has a nervous condition.  
At one point in service, he had to see a priest, because 
there was a mix-up and they were going to send him to 
Vietnam.  He stated that he first started getting psychiatric 
treatment in 1980, after his surgery for varicose veins of 
the right leg.  He felt that the surgery for varicose veins 
might have caused his psychiatric disability.

PTSD has not been diagnosed.

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disability.  The Board last denied the veteran's claim in 
December 1987.  Board decisions are final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. §20.1100 (1999).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the Board's December 1987 
decision.

At the time of that decision, evidence showed a psychiatric 
disability, but no symptoms of such during any period of 
service and no nexus to any in-service disease or injury.  

As such, for there to be new and material evidence, the 
veteran would need to submit competent evidence of a 
pertinent in-service disease or injury, and a medical opinion 
indicating that there is a nexus between his current 
psychiatric disability and such in-service disease or injury.  
Evans.

He has not done this.  His testimony, coming from a 
layperson, is not competent medical evidence of a nexus to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  The 
medical evidence from the early 1980's is not new and 
material either, as it had already been known that the 
veteran had a psychiatric disability from about early 1980 
onward, and because it does not indicate that there is a 
nexus between such psychiatric disability and any in-service 
disease or injury.  Evans; Reonal.  Since active service for 
90 or more days in 1979 is not shown, the provisions of 
38 U.S.C.A. §§ 1101(3), 1112, and 1113 and 38 C.F.R. §§ 3.307 
and 3.309, providing for presumptive service connection, do 
not supply the necessary nexus to service.  With regard to 
PTSD, there is no evidence of current disability.

Additional Matters

Under certain circumstances, VA may be obligated to advise 
the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
advised the veteran of the evidence necessary to be submitted 
in connection with his claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 (1996), 
the Court extended the Robinette analysis to situations, such 
as in this case, where new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held that when a veteran has made an application to reopen a 
claim and VA is on notice of evidence which may prove to be 
new and material, and that evidence has not been submitted 
with the application, VA has a duty under 38 U.S.C.A. § 5103 
to inform the veteran of the evidence that is necessary to 
complete the application.  Graves, 8 Vet. App at 525.  The 
Board is not aware of any such evidence which is currently 
extant.  By this decision, the Board informs the veteran of 
the kind of evidence which would be new and material and 
serve to reopen his claims.


ORDER


New and material evidence to reopen the claim for service 
connection for varicose veins not having been submitted, the 
benefit sought on appeal remains denied.

New and material evidence to reopen the claim for service 
connection for residuals of a right leg injury not having 
been submitted, the benefit sought on appeal remains denied.

New and material evidence to reopen the claim for service 
connection for a psychiatric disorder including PTSD not 
having been submitted, the benefit sought on appeal remains 
denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

